35 F.3d 574
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jeffery Dean COOPER, Plaintiff-Appellant,v.Steven J. DAVIES, Robert D. Hannigan, Captain Berner,Sergeant Barr, Captain Kline, Mr. Whittington, Mr.Garwood, Sergeant Mora, Sergeant Denny,Captain Lemon, SergeantTiedke, Defendants-Appellees.
No. 94-3116.
United States Court of Appeals, Tenth Circuit.
Aug. 17, 1994.

Before MOORE, ANDERSON, and KELLY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
This is an appeal from an order granting defendants' motion for summary judgment.  Our examination of the briefs leads us to the conclusion the district court did not err, and we affirm its judgment on the basis of the reasoning set forth in the district court's order of March 31, 1994.


3
While appellant has raised several issues collateral to the district court's order, we see no merit in any of them.  The district court decided summary judgment on the basis of affidavits submitted under Fed.R.Civ.P. 56(e).  Appellant did not submit controverting affidavits or other proof showing genuine issues for trial as required by that rule;  therefore, he cannot be heard to complain the district court determined there were no material facts in controversy.  Moreover, the record does not support his argument there was an evidentiary basis for the issues raised in his complaint.  The relaxed treatment to which pro se cases are entitled does not excuse the requirement for production of evidence.  Moreover, a district court need not address every issue raised by a pro se plaintiff if it is clear from the pleadings and the uncontroverted facts the plaintiff is not entitled to relief.


4
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470